FILED
                             NOT FOR PUBLICATION                            MAR 01 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


SIONE LAVAKA FATONGIA, AKA                       No. 14-71059
Sione L. Fatongia,
                                                 Agency No. A071-566-886
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Sione Lavaka Fatongia, a native and citizen of Tonga, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his motion to reopen. We have jurisdiction

under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny the

petition for review.

       The agency did not abuse its discretion in denying Fatongia’s motion to

reopen based on possible eligibility for an I-360 visa petition, where Fatongia had

not filed an I-360 visa petition with the United States Citizenship and Immigration

Service and was therefore ineligible for any relief from removal. See Najmabadi v.

Holder, 597 F.3d 983, 986 (9th Cir. 2010) (the agency “can deny a motion to

reopen” for “failure to establish a prima facie case for the relief sought” (internal

quotation marks and citation omitted)); Negrete-Ramirez v. Holder, 741 F.3d 1047,

1056 (9th Cir. 2014) (“To be eligible for adjustment of status, an alien . . . must

receive a visa.”).

       In light of this disposition, we do not reach Fatongia’s remaining contentions

regarding hardship and the Department of Homeland Security’s alleged refusal to

accept his filing fee.

       PETITION FOR REVIEW DENIED.




                                           2                                     14-71059